EXHIBIT Altair Nanotechnologies Reports 2008 Financial Results RENO, Nev. – March 11, 2009 Altair Nanotechnologies, Inc. (Altairnano) (Nasdaq: ALTI), a provider of energy storage systems for clean, efficient power and energy management, today reported financial results for the year ended December 31, 2008. For the year ended December 31, 2008, the Company reported revenues of $5.7 million, down from $9.1 million for 2007. The net loss was $29.1 million, or 34 cents per share, compared to a net loss of $31.5 million, or 45 cents per share, for 2007.
